UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6174


WARNER B. CRIDER,

                     Petitioner - Appellant,

              v.

S. KALLIS, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. John Preston Bailey, District Judge. (2:17-cv-00075-JPB)


Submitted: June 18, 2018                                          Decided: June 26, 2018


Before NIEMEYER, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warner B. Crider, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Warner B. Crider, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012)

petition without prejudice for lack of jurisdiction. We review de novo whether a prisoner

may bring a challenge pursuant to § 2241. Yi v. Fed. Bureau of Prisons, 412 F.3d 526, 530

(4th Cir. 2005). Generally, federal prisoners “are required to bring collateral attacks

challenging the validity of their judgment and sentence by filing a motion to vacate

sentence pursuant to 28 U.S.C. § 2255 [2012].” In re Vial, 115 F.3d 1192, 1194 (4th Cir.

1997). A federal prisoner may, however, file a § 2241 petition challenging his conviction

if § 2255 is “inadequate or ineffective to test the legality of [his] detention.” In re Jones,

226 F.3d 328, 334 (4th Cir. 2000) (internal quotation marks omitted); see 28 U.S.C.

§ 2255(e) (2012). Section 2255 is inadequate or ineffective to test the legality of a sentence

when:

        (1) at the time of sentencing, settled law of this circuit or the Supreme Court
        established the legality of the sentence; (2) subsequent to the prisoner’s direct
        appeal and first § 2255 motion, the aforementioned settled substantive law
        changed and was deemed to apply retroactively on collateral review; (3) the
        prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for
        second or successive motions; and (4) due to this retroactive change, the
        sentence now presents an error sufficiently grave to be deemed a fundamental
        defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

        In his § 2241 petition, Crider argues that, after Mathis v. United States, 136 S. Ct.
2243 (2016), his prior state conviction did not qualify as a felony drug offense and therefore

he was erroneously subjected to an enhanced statutory sentence. However, Mathis merely


                                               2
clarified when a court must apply the categorical approach, rather than the modified

categorical approach, in determining the nature of a prior conviction and did not effect a

change in the law. Muhammad v. Wilson, 715 F. App’x 251, 252 (4th Cir. 2017) (No. 14-

7735) (“Mathis did not announce a substantive change to the law.”). Crider, therefore,

cannot bring this challenge in a § 2241 petition.

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3